Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/15/2022 & 07/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Drawings Objection
The examiner has reviewed and approved drawings filed on 08/08/2022. Acknowledgement and approval of drawing approval is reflected in PTO-326 Office Action Summary. After carefully reviewing applicant drawing submission, applicant drawings are sufficient to overcome drawings objection.
Claim Status
Applicant claims amendments (claims 1 & 6) and additions (claims 21-34) filed (08/08/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the limitation “an imaging device comprising: - an imaging optical unit with a focal plane for imaging the mask, - an object stage for mounting the mask, and - a movement module for producing a relative movement between object stage and imaging optical unit, and an autofocusing device for generating a focusing image by way of the imaging of a focusing structure in a focusing image plane intersecting the focal plane, wherein the focusing structure is embodied as a gap against a non-transparent background, the gap enabling light to pass through.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
Regarding claim 6, the limitation “a) imaging a focusing structure embodied as a gap against a non-transparent background in a focusing image plane on the mask, the gap enabling light to pass through, said focusing image plane intersecting a focal plane of the imaging optical unit, b) recording a focus caustic of the focusing structure that results from step a), c) determining the distance between the focal plane of the imaging device and a surface of the mask on the basis of the recording of the focus caustic, d) moving the mask by the distance ascertained from method step c), and e) repeating steps a) to d) until the distance is smaller than a predetermined value.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
Regarding claim 33, the limitation “an imaging optical unit with a focal plane for imaging the mask, - an object stage for mounting the mask, and - a movement module for producing a relative movement between object stage and imaging optical unit, and an autofocusing device for generating a focusing image by way of the imaging of a focusing structure in a focusing image plane intersecting the focal plane, wherein the focusing structure is embodied as a plurality of gaps against a non-transparent background, the gaps enabling light to pass through, the plurality of gaps including at least a first gap, a second gap, and a third gap, wherein the first gap, the second gap, and the third gap are configured to form a non- periodic pattern designed to avoid producing Moire effects during imaging of the focusing structure.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
As to claims 2-5, 7-32 & 34, these claims are rejected under 35 USC 112 for their dependency on claims 1, 6 & 33 and are rejected for the same reasons.

	 
CONCLUSION
No prior art has been found for claims 1-34 in their current form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661